Citation Nr: 0734289	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  99-13 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disorders (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 






INTRODUCTION

The veteran had active service from April 1959 to July 1967, 
and from May 1968 to May 1972.  The veteran also served in 
the Army Reserve, including several periods of active duty 
for training.

Initially, the Board of Veterans' Appeals (Board) notes that 
in May 2007, the Board denied the issue of entitlement to 
TDIU.  Thereafter, the veteran appealed the Board's May 2007 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, pursuant to the Secretary's Motion for 
Remand filed in July 2007, vacated the Board's decision.  For 
the reasons stated more fully below, the Board has concluded 
that further development is now necessary in this matter.


REMAND

After noting that the appellant's service-connected 
disabilities were rated as 30 percent for post-traumatic 
stress disorder (PTSD), 10 percent for tinnitus, and 0 
percent for bilateral hearing loss, the Secretary's Motion 
for Remand determined that the Board's May 2007 decision to 
deny TDIU was deficient because the Board's characterization 
of relevant July and August 2006 medical opinions suggested 
that the examiners and the Board "considered the service-
connected disabilities individually, rather than in 
combination, as to whether they precluded employability."  
See 38 C.F.R. § 4.16(b) (2007).  Thus, since the Board's 
review of the July 2006 Department of Veterans Affairs (VA) 
PTSD examiner reflects that this examiner only considered the 
impact of PTSD on the veteran's employability, and that the 
August 2006 VA audiological examiner similarly only 
considered the impact of his hearing loss and tinnitus, 
pursuant to the Secretary's Remand, the Board finds that it 
has no alternative but to remand this matter in order that VA 
may obtain an opinion from an appropriate VA medical examiner 
as to whether all of the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment.  

In an effort to comply with the Secretary's Remand, the Board 
has further concluded that this additional opinion should be 
requested from the July 2006 VA PTSD examiner, Dr. William 
Siegel, since he is a medical doctor and presumably would be 
able to offer an opinion regarding the combined impact of all 
the veteran's service-connected disabilities on the veteran's 
employability.  If this examiner is not available for such a 
supplemental opinion, the regional office (RO) should provide 
the veteran with a new VA PTSD examination, after which the 
new examiner should review the results of the August 2006 VA 
audiological examination, and state whether all of the 
veteran's service-connected disabilities preclude the veteran 
from engaging in substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate steps should be taken 
to obtain a supplemental opinion from 
the same VA PTSD examiner who examined 
the veteran in July 2006, Dr. Siegel, 
requesting that this examiner review 
the results from his July 2006 
examination and the August 2006 VA 
audiological examination, and determine 
the nature and severity of all of the 
veteran's service-connected 
disabilities and their impact on his 
ability to obtain and maintain gainful 
employment.  

2.  In the event that Dr. William 
Siegel is not available for such a 
supplemental opinion, the veteran 
should be afforded a new VA PTSD 
examination to determine the current 
nature and severity of his PTSD, and 
the impact of PTSD, his tinnitus, and 
hearing loss on his ability to obtain 
and maintain employment.  The claims 
folder, including a copy of this REMAND 
and the results from the veteran's 
August 2006 VA audiological 
examination, must be made available to 
the examiner in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  Such tests, to 
include psychological testing, as the 
examining physician deems necessary 
should be performed.  A multiaxial 
diagnosis based on the current 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) diagnostic 
criteria is required, including a 
Global Assessment of Functioning (GAF) 
score and the examiner should explain 
what the score represents.  

3.  After pursuing any additional 
development deemed appropriate, the issue 
of entitlement to TDIU should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



